DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US Pub. 2019/0315093 A1) in view of Spahn (US 5,118,372).
Regarding claims 1-3, 9, 11, and 16, Nishio discloses an electromagnetic wave transmissive metal member with both metallic luster and an electromagnetic wave transmissibility comprising a substrate, metal layer, crack layer and a plurality of linear cracks extending through the layers (abstract, [0015], [0032], [0045], [0055] and see Tables 2 and 3 for examples with chromium and aluminum layers). The metal film is used to decorate a cover member (member). The metal film comprising a metal layer (second surface and internal region), and crack layer (first surface and internal region) where the crack layer has a Mohs hardness which is greater than the metal layer and the metal layer provides a luster finish ([0045], [0055]-[0058], and [0071]). 
Nishio does not specifically disclose the reflectance of the metal layer being higher than the crack layer. However, this relationship would be expected with a metal layer that is aluminum as disclosed in Nishio ([0058]) and a crack layer that is one of the metals or metal oxides disclosed in Nishio ([0055]) given the much higher reflectance values of the metal layer metals and because the metal layer is expected to provide sufficient metallic luster ([0057]). Specifically, Nishio contains several examples where the metal layers have a higher reflectance than the crack layer (see Table 2 with examples of Al/Cr layers and see instant Specification, Fig. 17 with Al/Cr layers where the aluminum layer is the higher reflection layer and the Cr layer is the lower reflection layer). Thus, the metal layer in Nishio would be expected to have a higher reflectance than the crack layer, and Nishio contains several examples where this relationship exists.
Regarding the formation of a mixed region of the first internal and second internal region or the metal and crack layer, given the method of forming the layers is vapor deposition with the same layers as claimed, the mixed region would be expected in the laminate in Nishio (Nishio,[0047] and instant Specification, [0090]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Further, as seen in Fig. 6 of Nishio the layers are not expected to be perfectly smooth where there will be some roughness in the deposition of the layers so that subsequent layers conform to the roughness to have a region with both materials at a thickness point in the laminate. Thus, given the layers in Nishio are made of the same materials as claimed and are deposited with the same method as in the instant Specification, and further given the expected roughness of the layers as seen in Fig. 6 of Nishio, the laminate in Nishio would be would be expected to have a region in the laminate that has both a metal and crack layer material (mixed) as claimed.	
Regarding the second region having greater height that the first region in cross-sectional view and the mixed region being closer to the first surface, Nishio discloses the crack layer having a thickness of more preferably in the range of 20 to 200 nm ([0054] and Table 2 with examples in this range) and the metal layer having a thickness of more preferably 30 to 100 nm ([0059] and Table 2 with examples in this range) with one example with the metal layer (second internal region) being thicker or having greater height than the crack layer (first internal region) (Table 2, Inventive Example 1). Therefore, Nishio is considered to disclose the metal layer region being thicker than the crack layer region and the mixed region between would be closer to the surface of the crack layer region (first surface) than the other surface.
Nishio does not disclose a resin sealing layer formed on the cracked surface.
Spahn discloses a decorative and protective sheet to be bonded to a substrate to have a surface with a brushed metal appearance where the light-reflective, glossy metal layer is formed on a thermoformable carrier film and where the metal layer is given microcracks (abstract and col. 1, line 10). The sheet may further have a clear coat applied on the top (Figs. 4 and 7 and col. 5, lines 66-68 and col. 6, lines 8-9) comprising a transparent resin (col. 7, lines 4-12).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a clear top coat made of transparent resin could be added on top of the metal layer in Nishio as a conventionally known configuration for a metallic luster decorative film as taught in Spahn (Nishio, abstract and Spahn, abstract), to improve smoothness of the sheet (Spahn, col. 7, lines 12-14), to adjust the gloss level (Spahn, col. 7, lines 23-25), and to provide protection to the metal layer below the clear coat. 
 Regarding claims 4 and 5, Nishio discloses the crack layer being a metal, metalloid compound or metal compound ([0055] and Table 2).
Regarding claim 6, Nishio discloses the metal layer being aluminum ([0058] and Tables 2 and 3).
Regarding claim 7, Nishio discloses the crack layer being Cr ([0055] and Tables 1 and 2). Further, although there is no specific example with the crack layer being lesser height than the metal layer where the crack layer is chromium, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any thickness in the thickness ranges taught for the crack and metal layers can be chosen including thicknesses where the metal layer is thicker than the crack layer as a matter of design choice where Nishio suggests that it is possible to design an article where the crack layer is thicker than the metal layer as set forth in the examples in Nishio (Nishio, Table 2, Inventive Example 1 and [0078]-[0083]). 
Regarding claim 8, Nishio discloses the crack layer being aluminum oxide, titanium oxide, silicon oxide, boron nitride, and silicon carbide ([0055] and Tables 2 and 3). Further, although there is no specific example with the crack layer being lesser height than the metal layer where the crack layer is metal oxide claimed, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any thickness in the thickness ranges taught for the crack and metal layers can be chosen including thicknesses where the metal layer is thicker than the crack layer as a matter of design choice where Nishio suggests that it is possible to design an article where the crack layer is thinner than the metal layer as set forth in the examples in Nishio (Nishio, Table 2, Inventive Example 1 and [0078]-[0083]). 
Regarding claim 10, Nishio discloses the crack layer will have a higher Mohs hardness than the metal layer ([0057] and see [0055], [0058] and Table 1 where hardness is measured as a Mohs hardness) so the first internal region that will comprise at least the majority of the crack layer will have a higher Mohs hardness than the second internal region that will comprise at least the majority of the metal layer.
Regarding claim 13, Nishio discloses the metallic luster of the metal layer having a preferable reflectance of at least 60% or more ([0071] and Tables 2 and 3).
Regarding claim 14, claim 14 contains a limitation, the minute cracks are formed in random directions, which defines a product by how the product was made. Thus, claim 14 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply cracks formed in directions. Nishio discloses such a product as discussed above. Further, to the extent the claim language requires multiple direction which do not form a pattern, Nishio discloses the direction of the cracks being in many directions with no obvious pattern (Fig. 7).
Regarding claim 15, Nishi discloses the metal film on an automobile, base station, or electronic device ([0135]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio in view of Spahn as applied to claim 1 above, and further in view of Maeda et al. (JP 2010-005999 A).
Nishio in view of Spahn discloses the structure of claim 1 as discussed above.
Nishio does not specifically disclose the pitch of the cracks.
Maeda discloses a metal film decorative sheet with cracks ([0008]) which allows electromagnetic wave transmission ([0009] and [0035]) where the cracks have a width of 1 to 500 nm and an average spacing of 1 to 300 microns, preferably 1 to 100 microns ([0036]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the cracks in Nishio should have spacing within the range taught in Maeda of 1 to 300 microns to have a metal film that allows for excellent radio wave transmission, design and metallic luster (Maeda, [0035]-[0036] and [0063] and see Nishio, abstract which desires the metal member to be electromagnetic wave transmission and have metallic luster design).
Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 103 rejection, Applicant argues Nishio is silent as to the mixed region being closer to the first surface in cross-sectional view where the second internal region has greater height than the first internal region and Spahn does not cure this deficiency.
Examiner respectfully disagrees. As discussed above, Nishio gives a specific example where the metal layer is thicker than the crack layer (Table 2, Inventive Example 1) and further discloses thicknesses for each layer where the thickness values may be chosen from the ranges where the metal layer is thicker than the crack layer. If the metal layer is thicker than the crack layer, the height of the metal layer which is considered equivalent to the second internal region will be greater than the height of the crack layer considered equivalent to the first internal region and the mixed region between the two layers will be closer to the first surface of the first internal region. Thus, Nishio is considered to disclose this limitation and Spahn is not needed to teach this limitation.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783